DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The claims 1, 3-4, 6-8, 10-11, 13-16, 20-22, 32, 34, 36, 38-41 are presented for examination.

Information Disclosure Statement
Documents listed in the IDS submitted on 1/8/2021 and 3/9/2021 were considered.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-8, 10-11, 13-16, 20-22, 32, 34, 36, 38-41 have been considered but are moot in view of the new grounds of rejection.
I.	Applicants argue on pages 5-8 of the remarks that, the offices statement does not amount to the rigorous and explicitly-articulated explanation mandated by KSR v. 
In response to applicant’s argument the offices statement does not amount to the rigorous and explicitly-articulated explanation mandated by KSR v. Teleflex for supporting a rejection under 35 U.S.C. 103, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would recognize that the streaming insertion of content of Riedl could easily be modified with the streaming insertion of content from Long.  In this case the content that is being streamed is video content with additional content such as advertisement content.  This is also discussed in the instant application.  The modification of Riedl with the quality and network traffic information of Long would be obvious because they both are streaming inventions that provide a way to modify a stream, including a live video content stream, so that they can dynamically alter the streaming playlist to provide a better user experience. Advertisement content is just one type of content that is being altered and both applications have this in common as well.  Therefore, one of ordinary skill would find it obvious to use their combination since they both suggest dynamic content delivery including a specific type of content, which is ad type content.  Further, the test for obviousness is not whether the features of a 

II.	Applicants further argue on page 8 of the remarks that, Riedl paragraph [0087] discloses determining something in response to a user command (in particular, a request to pause) that occurs while content is already being played back. This request to pause (or any other control command issued while content is being played back) is not taught or suggested in Riedl as being the claimed “request for playback”  Thus, the claim feature of determining quality information and network traffic information “based on the request for playback” is entirely missing from the combination of Riedl and Long. Because the Office also does not rely on Ma for this claim feature, the proposed combination of Riedl with Long and Ma also does not teach or suggest this claim feature.
The Examiner respectfully disagrees with Applicant’s arguments because the rejection has been clarified as disclosed below.  The Examiner has attempted to more clearly explain how the “request for playback” limitation is taught by both Riedl and Long 

III.	Applicants argue on pages 9-10 of the remarks that, with regard to claim 15 neither of the references teach the “comparison of the determined network traffic information to at least one threshold” limitation.
The Examiner has corrected this rejection and the missing limitation is now fully reflected in the current rejection of claim 15.

IV.	Applicants argue on pages 10-12 of the remarks that, the rejection of independent claim 22 is deficient on its face, because the rejection does not address the majority of the claim language as highlighted in the table.
The Examiner has corrected this rejection and the missing limitations are now fully reflected in the current rejection of claim 22.

V.	Applicants argue on pages 12-13 of the remarks that, in rejecting both claims 13 and 14, the Office concedes that “detecting ... increased network congestion” is missing from Riedl, and instead relies on Long at paragraph [0040]. Office Action, pp. 18-19. This paragraph of Long refers to “network performance measures” and “optimal video quality profile,” where the “network performance measures” include a current or available bandwidth, a current read-ahead margin, and a minimum safety margin. However, Long never actually teaches or suggests detecting increased network congestion, as claimed. In fact, the term “congestion” is not even used in Long 
The Examiner respectfully disagrees with Applicant’s arguments because the discussed bandwidth monitoring and associated available bandwidth is a detection of increased congestion.  They are the same thing.  As described in the rejection below congestion is merely the network performance measure of available bandwidth.  The less available bandwidth the more congestion and the more available bandwidth is an indication of less congestion.  Long does mention congestion in ¶ 6 but merely uses the available bandwidth wording when describing it in relation to the bitrate adaptation used in the reference.  Thus, the bandwidth monitoring of Long does teach the congestion limitations of claims 13-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10-11, 13-16, 20-21, 32, 34 and 39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Long et al. (U.S. Publication No. 2010/0205049 A1), and further in view of Ma et al. (U.S. Publication No. 2013/0097309 A1).
(i.e., As is explained in greater detail herein, it should be understood by those of skill in the art that bumper advertisement may be appended, as well as prepended, to a client requested program 910 depending on whether the client is requesting a program that is completely recorded or a program that is currently in progress, e.g., a "near live" broadcast [receiving, by the content system, and from a client device, a request for playback of the live content item], ¶ 95). 
Riedl further discloses determining, by the content system and based on the request for playback, information associated with the client device (i.e., Factors that the system may use to determine if playlist modification is advantageous include, but are not limited to, client state [determining, by the content system and based on the request for playback, information associated with the client device], time of day, selected demographic information regarding the current viewer, recent viewing history, etc [determining, by the content system and based on the request for playback, demographic information associated with the client device]. Similarly, the system may simply determine that it would advantageous, on the basis of a number of current factors, to replace an upcoming advertisement interspersed within the requested program, whereby program flow proceeds directly to step 578, bypassing steps 576 and 584, ¶ 87). 
Riedl may not explicitly disclose determining, by the content system and based on the request for playback, quality information associated with the client device and network traffic information associated with the client device.
(i.e., The media manager 210 decides what streamlets to request based on any number of given constraints and/or preferences set by, for example, a viewer, the publisher, the web page designer, or constraints or preferences generated within the media player 200, for example, the media player 200 can decide what streamlets to request based on the network performance measures 222 [determining, by the content system and based on the request for playback, network traffic information associated with the client device], computational load measures, staging size (e.g., viewing window), the maximum and/or minimum acceptable video quality profile [quality information associated with the client device], the available video quality profiles, or the like. The media manager 210 may also decide based on factors, including, for example, the optimal video quality profile, or the amount of video already available in the media manager 210. In one embodiment, the media manager 210 determines a performance factor of the network as described in U.S. Patent Application Publication No. 2005/0262257, filed Apr. 28, 2005. Alternatively, the media manager 210 can track network performance and generate network performance measures using other techniques that would be appreciated by those of ordinary skill in the art [network traffic information associated with the client device], ¶ 39) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Long also discloses determining, based on the quality information associated with the client device and the network traffic information associated with the client (i.e., The media manager 210 decides what streamlets to request based on any number of given constraints and/or preferences set by, for example, a viewer, the publisher, the web page designer, or constraints or preferences generated within the media player 200, for example, the media player 200 can decide what streamlets to request based on the network performance measures 222, computational load measures, staging size (e.g., viewing window), the maximum and/or minimum acceptable video quality profile [quality information associated with the client device], the available video quality profiles, or the like. The media manager 210 may also decide based on factors, including, for example, the optimal video quality profile [determining, based on the quality information associated with the client device and the network traffic information associated with the client device, one of the plurality of content segment playlists], or the amount of video already available in the media manager 210. In one embodiment, the media manager 210 determines a performance factor of the network as described in U.S. Patent Application Publication No. 2005/0262257, filed Apr. 28, 2005. Alternatively, the media manager 210 can track network performance and generate network performance measures using other techniques that would be appreciated by those of ordinary skill in the art, ¶ 39). 
Long further discloses sending, by the content system, to the client device, based on the determined one of the plurality of content segment playlists, and at a bit rate profile associated with the determined one of the plurality of content segments playlists, the live content item (i.e., FIG. 2 is a schematic block diagram illustrating one embodiment of a media player 200 on the client device 104, including an advertisement manager 220 for managing advertisements for streaming multimedia content (e.g., Internet video) of a live event. The media player 200 includes a media manager 210, the advertisement manager 220, a video decoder 230, and a rendering engine 240. The media manager 210 is coupled to the advertisement manager 220 and the video decoder 230. The media manager 210 receives streaming video 211 and the available video quality profiles 213 associated with the streaming video 211 from the one of the web servers 116 over the network connection 108. The media manager 210 may receive the available video quality profiles 213 in a metadata file downloaded from the content server 102 over the network connection 108, or alternatively, from the publisher 110. The metadata file may describe an entire content file, such as with a virtual timeline that represents when the multimedia content and the intermittent advertisement breaks are to be sequentially played by the media player 200 [sending, by the content system, to the client device, based on the determined one of the plurality of content segment playlists, and at a bit rate profile associated with the determined one of the plurality of content segments playlists]. The metadata file may include information, such as, for example, a start index, a duration, an end index, whether the content is live, proprietary publisher data, encryption level, content duration, bit rate values, including frame size, audio channel information, codecs used to encode the portions of the video, sample rates, and frame rate. The metadata file may include various parameters about the available video quality profiles 213 for the streaming video 211. The available video quality profiles 213 may also include a table indicating the file size of one or more portions (e.g., streamlets as described below) of the streaming video 211, such as the first portions of the requested video, ¶ 37.  The media players 200 receive the requested multimedia content over the network connection for playback on the media player. During playback of the multimedia content, the media player 200 receives advertisement markers that indicate start times and scheduled durations of the advertisement breaks. In one embodiment, the media player 200 receives metadata having a virtual timeline (QVT) 307. The QVT 307 defines a playlist for the viewer. The QVT 307 may represent a day, a week, a month, etc. worth of programming, or alternatively, may represent just the requested program. For example, the QVT 307 may indicate the schedule of the live event, such as designated when to start playing certain portions of the multimedia content using the media player 200, and when to stop playing the multimedia content for advertisement breaks, which are filled by one or more advertisements selected by the media player 200. The QVT 307 may also be intermingled with live and non-live content. In one embodiment, a content management system (CMS), which may be part of a publishing system, can be used to manage the multimedia content, for example, using a database that stores the available multimedia content. The CMS may allow a publisher to generate virtual timelines (e.g., QVT 307) to schedule the playback of the live multimedia content, ¶ 49.  In one embodiment, the media player 200 requests (e.g., pulls) the QVT 307. Alternatively, the QVT 307 may be pushed to the media player 200. The QVT 307 may be received through the CDN 320, or alternatively, through other means outside of the CDN 320, ¶ 51).
Therefore, based on Riedl in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl in order to provide a model for insertion of advertisements into multimedia content.

However, Ma discloses determining, by a content system, a location for each of a plurality of content segment playlists (i.e., Video sessions are recognized based on an initial HTTP request. In one embodiment, a playlist or manifest file is requested by the client to get a list of segments [plurality of content segment playlists]. In another embodiment, well formed URL and query strings are used to convey video information, ¶ 13.  In one embodiment, a playlist or manifest file is parsed to glean segment URL prefixes [determining, by a content system, a location for each of a plurality of content segment playlists]. In another embodiment, the URI is parsed to glean segment URL prefixes. In one embodiment, the proxy cache 106 recognizes m3u8 playlists. The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists are used to glean the segment locations and naming convention [determining, by a content system, a location for each of a plurality of content segment playlists], ¶ 29) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma also discloses wherein each of the plurality of content segment playlists is associated with a different bit rate profile and indicates a plurality of content segments of a live content item (i.e., There are multiple schemes for HTTP-based video streaming (e.g. HTTP Live Streaming, Silverlight Smooth Streaming, and other proprietary schemes), as should be known to those skilled in the art [of a live content item]. Rate limiting policies can be applied to HTTP-based video streaming, with rate limiting being performed on a per segment basis, ¶ 10.  In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response. In one embodiment, if the playlist or manifest file already exists in the cache, and has not expired and is not for live video, the already parsed and cached video information is used [of a live content item]…. The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists [wherein each of the plurality of content segment playlists is associated with a different bit rate profile] are used to glean the segment locations and naming convention, ¶ 29.  HTTP-based video streaming schemes require the client 102 to issue a plurality of subsequent requests for additional segment files to retrieve additional video data to render. These requests, which are routed through the proxy cache 106, by the base station 104, are classified through DSI and found to match existing video streaming sessions created through previous requests. Retrieved video segments are cached in the proxy cache 106, and future segments are prefetched based on the current segment bitrate. In one embodiment, the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, ¶ 31.  The master m3u8 playlist is retrieved by the cache manager 206 in steps 314 and 316 and returned to the session manger 204 who parses it and finds contains references to 4 different individual bitrate m3u8 files for 64 kbps, 160 kbps, 320 kbps, and 864 kbps. The playlist generator 216 generates a spoofed playlist containing only the 3 bitrates: 64 kbps, 160 kbps, and 320 kbps which do not exceed the target bitrate in step 320 and returns it to the client device 102 [is associated with a different bit rate profile and indicates a plurality of content segments], ¶ 66).


With respect to claim 3, Riedl may not explicitly disclose determining, by the content system and based on the network traffic information associated with the client device, one of a plurality of bitrate profiles for sending the live content item.
However, Long discloses determining, by the content system and based on the network traffic information associated with the client device, one of a plurality of bitrate profiles for sending the live content item (i.e., In one embodiment, the encoder 310 segments the content files of the multimedia content 301 into multiple streamlets according to multiple video quality profiles. These streamlets of different qualities may have the same duration (e.g., same time index), for example. As illustrated in FIG. 3A, one or more media players 200 can request and receive content 305 from the CDN 320. The media players 200 may individually request different qualities of the same multimedia content 305, for example, by requesting streamlets of different qualities having the same time index. For example, one media player may request a streamlet having HD quality video, since the computing device of the requesting media player has sufficient computational load and sufficient network bandwidth, while another media player may request a streamlet having a lower quality, since its computing device may not have sufficient network bandwidth, for example, ¶ 48) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Therefore, based on Riedl in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl in order to provide a model for insertion of advertisements into multimedia content.

With respect to claim 4, Riedl may not explicitly disclose wherein the determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles, the one of the plurality of bitrate profiles.
However, Long discloses wherein the determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles, the one of the plurality of bitrate profiles (i.e., Each portion of the content may then be encoded into multiple encoded representation of the same portion of content. The multiple encoded representations may be encoded according to different video quality profiles and stored as separate files. Each of the files may be stored in a database, and may be separately requested and downloaded to the client device 104, ¶ 34.  The media manager 210 may also decide based on factors, including, for example, the optimal video quality profile, or the amount of video already available in the media manager 210, ¶ 39) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Long also discloses wherein the determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles and based on (i.e., The media manager 210 decides what streamlets to request based on any number of given constraints and/or preferences set by, for example, a viewer, the publisher, the web page designer, or constraints or preferences generated within the media player 200, for example, the media player 200 can decide what streamlets to request based on the network performance measures 222, computational load measures, staging size (e.g., viewing window), the maximum and/or minimum acceptable video quality profile, the available video quality profiles, or the like. The media manager 210 may also decide based on factors, including, for example, the optimal video quality profile, or the amount of video already available in the media manager 210. In one embodiment, the media manager 210 determines a performance factor of the network as described in U.S. Patent Application Publication No. 2005/0262257, filed Apr. 28, 2005. Alternatively, the media manager 210 can track network performance and generate network performance measures using other techniques that would be appreciated by those of ordinary skill in the art, ¶ 39).
Therefore, based on Riedl in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl in order to provide a model for insertion of advertisements into multimedia content.

With respect to claim 6, Riedl discloses wherein the sending the live content item comprises sending the live content item in one or more of High Efficiency Video Coding (HEVC), Moving Picture Experts Group (MPEG)-2, or H.264 formats (i.e., FIG. 5A is a flow diagram presenting a method for delivering properly zoned local advertising when viewing live or near live programming according to one embodiment of the present invention, ¶ 23.  The programmer 102 receives the advertisement and its metadata from the advertiser 136 and adds advertisement to a campaign through use of the campaign management tool 106. A campaign comprises a selection of advertisements and associated information as to the demographics to which the individual advertisements are to be shown. A programmer 102 uses the campaign manager 106 to package an advertisement for distribution by a distribution system, such as a cable television system. The programmer encodes the advertisement into a format suitable for distribution, such as the CableLabs VOD format, available at http://www.cablelabs.com/projec- ts/metadata/downloads/CableLabs_VoD_Content_Specification_V1.0.pdf, which utilizes the MPEG-2 format, information regarding which is available at http://mpeg.telecomitalialab.com/standards /mpeg-2 /mpeg-2.htm, both of which documents are incorporated herein by reference in their entirety. Alternatively, the advertiser 136 may perform the encoding process on the advertisement and package it for delivery to the NDVR system, ¶ 42.  When the NDVR control center 1420 receives an advertisement from an advertiser, it creates canonical metadata. Preferably, this canonical metadata comprises no more information than the NDVR control center 1420 requires to associate an advertiser 1412 with piece of advertisement content 1416, e.g., an MPEG video. According to the exemplary relationship of FIG. 14B, the NDVR control center 1420 maintains canonical metadata 1414 regarding the advertisement 1416 that comprises only the unique identifier for the advertisement and the advertiser that owns the advertisement, ¶ 120).

With respect to claim 7, Riedl discloses receiving, by the content system, a request to perform a trick mode operation on the live content item (i.e., Advantageously, the NDVR architecture allows consumers of video content to customize their viewing experience, including the ability to pause live broadcast television, restart or rewind shows currently in progress, fast forward and rewind prerecorded programs and record multiple programs simultaneously. Furthermore, this paradigm provides new opportunities for the delivery of advertisements, such as advertisements delivered with on demand video assets, as well as playback of prerecorded programs with additional or replacement advertising through the functionality that the NDVR architecture provides, ¶ 5.  The video server is operative to receive control commands from a client and access content as defined by the playlist. For example, the video server is operative to receive a pause control command from a client, whereby either the client or the video server may mark the location in the playlist that corresponds to a point in time when the video server receives the pause command and advance to the index of an advertisement in the playlist, ¶ 11.  The video server 132 receives control requests, e.g., play, pause, fast forward, rewind, etc., from clients over the distribution network 138 and performs an appropriate action, ¶ 48).

With respect to claim 10, Riedl discloses a live content item (i.e., FIG. 5A is a flow diagram presenting a method for delivering properly zoned local advertising when viewing live or near live programming according to one embodiment of the present invention, ¶ 23). 
Riedl and Long may not explicitly disclose wherein the sending the content item comprises sending the content item via a connectionless protocol.
However, Ma discloses wherein the sending the content item comprises sending the content item via a connectionless protocol (i.e., Multicast delivery requires a non-stateful transport protocol like UDP, as should be known to those skilled in the art. As such, the reliable data delivery provided by stateful protocols like TCP is not available, ¶ 55) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Long, and further in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl and Long in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 11, Riedl discloses a live content item (i.e., FIG. 5A is a flow diagram presenting a method for delivering properly zoned local advertising when viewing live or near live programming according to one embodiment of the present invention, ¶ 23). 
Riedl and Long may not explicitly disclose wherein the sending the content item comprises sending the content item via User Datagram Protocol (UDP).
 (i.e., Multicast delivery requires a non-stateful transport protocol like UDP, as should be known to those skilled in the art. As such, the reliable data delivery provided by stateful protocols like TCP is not available, ¶ 55) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Long, and further in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl and Long in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction. 

With respect to claim 13, Riedl may not explicitly disclose detecting, after starting the sending, increased network congestion in a content delivery network comprising the content delivery system and the client device.
However, Long discloses detecting, after starting the sending, increased network congestion in a content delivery network comprising the content delivery system and the client device (i.e., Streaming offers the advantage of immediate access to the content, but may need to sacrifice quality in order to maintain uninterrupted playback within the constraints of the available bandwidth of the network connection. Network failures or congestion also impact streaming multimedia content, ¶ 6.  The network performance measures 222 may be monitored and used by the media manager 210 in predictively selecting the predicted video quality profile for one or more subsequent streamlets. Alternatively, the media manager 210 may monitor and use the network performance measure 222 in deciding what video to request, decode, and render. In response, the media player 200 may periodically select the optimal video quality profile for requesting subsequent portions of the video, ¶ 40.  Thus, the detecting of network congestion is periodically done after starting the streaming of content.  The congestion is merely the network performance measure of available bandwidth.  The less available bandwidth the more congestion and vice versa) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Therefore, based on Riedl in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl in order to provide a model for insertion of advertisements into multimedia content.

With respect to claim 14, Riedl may not explicitly disclose after the detecting the increased network congestion, determining, by the content system, a bitrate profile that is lower than a previously determined bitrate profile, for sending the live content item.
However, Long discloses after the detecting the increased network congestion, determining, by the content system, a bitrate profile that is lower than a previously determined bitrate profile, for sending the live content item (i.e., Streaming offers the advantage of immediate access to the content, but may need to sacrifice quality in order to maintain uninterrupted playback within the constraints of the available bandwidth of the network connection. Network failures or congestion also impact streaming multimedia content, ¶ 6.  The network performance measures 222 may be monitored and used by the media manager 210 in predictively selecting the predicted video quality profile for one or more subsequent streamlets. Alternatively, the media manager 210 may monitor and use the network performance measure 222 in deciding what video to request, decode, and render [after the detecting the increased network congestion, determining, by the content system, a bitrate profile]. In response, the media player 200 may periodically select the optimal video quality profile for requesting subsequent portions of the video, ¶ 40.  For example, one media player may request a streamlet having HD quality video, since the computing device of the requesting media player has sufficient computational load and sufficient network bandwidth, while another media player may request a streamlet having a lower quality, since its computing device may not have sufficient network bandwidth, for example [a bitrate profile that is lower than a previously determined bitrate profile, for sending the live content item], ¶ 48.  The congestion is merely the network performance measure of available bandwidth.  The less available bandwidth the more congestion and vice versa) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Therefore, based on Riedl in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl in order to provide a model for insertion of advertisements into multimedia content.

With respect to claim 15, Riedl discloses receiving, from a client device, a request for playback of the live content item (i.e., As is explained in greater detail herein, it should be understood by those of skill in the art that bumper advertisement may be appended, as well as prepended, to a client requested program 910 depending on whether the client is requesting a program that is completely recorded or a program that is currently in progress, e.g., a "near live" broadcast [receiving, from a client device, a request for playback of the live content item], ¶ 95). 
Riedl may not explicitly disclose determining, by the content system and based on the request for playback: quality information associated with the request for playback; and network traffic information associated with the request for playback.
However, Long discloses determining, by the content system and based on the request for playback: quality information associated with the request for playback; and network traffic information associated with the request for playback (i.e., The media manager 210 decides what streamlets to request based on any number of given constraints and/or preferences set by, for example, a viewer, the publisher, the web page designer, or constraints or preferences generated within the media player 200, for example, the media player 200 can decide what streamlets to request based on the network performance measures 222 [determining, by the content system and based on the request for playback: network traffic information associated with the request for playback], computational load measures, staging size (e.g., viewing window), the maximum and/or minimum acceptable video quality profile [quality information associated with the request for playback], the available video quality profiles, or the like. The media manager 210 may also decide based on factors, including, for example, the optimal video quality profile, or the amount of video already available in the media manager 210. In one embodiment, the media manager 210 determines a performance factor of the network as described in U.S. Patent Application Publication No. 2005/0262257, filed Apr. 28, 2005. Alternatively, the media manager 210 can track network performance and generate network performance measures using other techniques that would be appreciated by those of ordinary skill in the art [network traffic information associated with the request for playback], ¶ 39) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Long also discloses determining, by the content system, based on the quality information associated with the request for playback, and based on a comparison of the determined network traffic information to at least one threshold, one of the plurality of content segment playlists (i.e., The media manager 210 decides what streamlets to request based on any number of given constraints and/or preferences set [determining, by the content system, one of the plurality of content segment playlists] by, for example, a viewer, the publisher, the web page designer, or constraints or preferences generated within the media player 200, for example, the media player 200 can decide what streamlets to request based on the network performance measures [based on the quality information associated with the request for playback] 222, computational load measures, staging size (e.g., viewing window), the maximum and/or minimum acceptable video quality profile [based on a comparison of the determined network traffic information to at least one threshold], the available video quality profiles, or the like, ¶ 39) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).
Long also discloses sending, by the content system, to the client device, based on the determined one of the plurality of content segment playlists, the live content item (i.e., FIG. 2 is a schematic block diagram illustrating one embodiment of a media player 200 on the client device 104, including an advertisement manager 220 for managing advertisements for streaming multimedia content (e.g., Internet video) of a live event. The media player 200 includes a media manager 210, the advertisement manager 220, a video decoder 230, and a rendering engine 240. The media manager 210 is coupled to the advertisement manager 220 and the video decoder 230. The media manager 210 receives streaming video 211 and the available video quality profiles 213 associated with the streaming video 211 from the one of the web servers 116 over the network connection 108. The media manager 210 may receive the available video quality profiles 213 in a metadata file downloaded from the content server 102 over the network connection 108, or alternatively, from the publisher 110. The metadata file may describe an entire content file, such as with a virtual timeline that represents when the multimedia content and the intermittent advertisement breaks are to be sequentially played by the media player 200 [sending, by the content system, to the client device, based on the determined one of the plurality of content segment playlists]. The metadata file may include information, such as, for example, a start index, a duration, an end index, whether the content is live, proprietary publisher data, encryption level, content duration, bit rate values, including frame size, audio channel information, codecs used to encode the portions of the video, sample rates, and frame rate. The metadata file may include various parameters about the available video quality profiles 213 for the streaming video 211. The available video quality profiles 213 may also include a table indicating the file size of one or more portions (e.g., streamlets as described below) of the streaming video 211, such as the first portions of the requested video, ¶ 37.  The media players 200 receive the requested multimedia content over the network connection for playback on the media player. During playback of the multimedia content, the media player 200 receives advertisement markers that indicate start times and scheduled durations of the advertisement breaks. In one embodiment, the media player 200 receives metadata having a virtual timeline (QVT) 307. The QVT 307 defines a playlist for the viewer. The QVT 307 may represent a day, a week, a month, etc. worth of programming, or alternatively, may represent just the requested program. For example, the QVT 307 may indicate the schedule of the live event, such as designated when to start playing certain portions of the multimedia content using the media player 200, and when to stop playing the multimedia content for advertisement breaks, which are filled by one or more advertisements selected by the media player 200. The QVT 307 may also be intermingled with live and non-live content [the live content item]. In one embodiment, a content management system (CMS), which may be part of a publishing system, can be used to manage the multimedia content, for example, using a database that stores the available multimedia content. The CMS may allow a publisher to generate virtual timelines (e.g., QVT 307) to schedule the playback of the live multimedia content, ¶ 49.  In one embodiment, the media player 200 requests (e.g., pulls) the QVT 307. Alternatively, the QVT 307 may be pushed to the media player 200. The QVT 307 may be received through the CDN 320, or alternatively, through other means outside of the CDN 320, ¶ 51).
Therefore, based on Riedl in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl in order to provide a model for insertion of advertisements into multimedia content.

However, Ma discloses determining, by a content system, a location for each of a plurality of content segment playlists (i.e., Video sessions are recognized based on an initial HTTP request. In one embodiment, a playlist or manifest file is requested by the client to get a list of segments [plurality of content segment playlists]. In another embodiment, well formed URL and query strings are used to convey video information, ¶ 13.  In one embodiment, a playlist or manifest file is parsed to glean segment URL prefixes [determining, by a content system, a location for each of a plurality of content segment playlists]. In another embodiment, the URI is parsed to glean segment URL prefixes. In one embodiment, the proxy cache 106 recognizes m3u8 playlists. The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists are used to glean the segment locations and naming convention [determining, by a content system, a location for each of a plurality of content segment playlists], ¶ 29) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma further discloses that corresponds to a plurality of different bit rate versions of a live content item (i.e., There are multiple schemes for HTTP-based video streaming (e.g. HTTP Live Streaming, Silverlight Smooth Streaming, and other proprietary schemes), as should be known to those skilled in the art [of a live content item]. Rate limiting policies can be applied to HTTP-based video streaming, with rate limiting being performed on a per segment basis, ¶ 10.  In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response. In one embodiment, if the playlist or manifest file already exists in the cache, and has not expired and is not for live video, the already parsed and cached video information is used [of a live content item]…. The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists [wherein each of the plurality of content segment playlists is associated with a different bit rate profile] are used to glean the segment locations and naming convention, ¶ 29.  HTTP-based video streaming schemes require the client 102 to issue a plurality of subsequent requests for additional segment files to retrieve additional video data to render. These requests, which are routed through the proxy cache 106, by the base station 104, are classified through DSI and found to match existing video streaming sessions created through previous requests. Retrieved video segments are cached in the proxy cache 106, and future segments are prefetched based on the current segment bitrate. In one embodiment, the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, ¶ 31.  The master m3u8 playlist is retrieved by the cache manager 206 in steps 314 and 316 and returned to the session manger 204 who parses it and finds contains references to 4 different individual bitrate m3u8 files for 64 kbps, 160 kbps, 320 kbps, and 864 kbps. The playlist generator 216 generates a spoofed playlist containing only the 3 bitrates: 64 kbps, 160 kbps, and 320 kbps which do not exceed the target bitrate in step 320 and returns it to the client device 102 [is associated with a different bit rate profile and indicates a plurality of content segments], ¶ 66).
(i.e., In one embodiment, an additional carrier specified backend threshold is set, such that, if the estimated excess backend bandwidth on the backend network connection falls below the backend threshold, then the client is signaled to reduce its playout rate [determining, by the content system, based on the quality information associated with the request for playback, and based on a comparison of the determined network traffic information to at least one threshold, one of the plurality of content segment playlists]. In one embodiment, an additional carrier specified frontend threshold is set, such that, if the estimated excess frontend bandwidth on the radio network connection falls below the frontend threshold, then the client is signaled to reduce its playout rate, ¶ 19.  In one embodiment, client playout rate reduction is limited to specific SLA levels. There may be multiple backend and frontend minimum bandwidth thresholds for the carrier backhaul and radio access networks 114 and 116, respectively. For example, there could be one threshold for each service level (e.g., silver, gold, platinum); the higher the service level, the lower the threshold [based on a comparison of the determined network traffic information to at least one threshold]. In this case, the proxy cache 106 looks up the service level for the client device 102, and uses the corresponding bandwidth thresholds for that service level, ¶ 34).
Therefore, based on Riedl in view of Long, and further in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl and Long in order to provide a 

With respect to claim 16, Riedl discloses after the receiving the request for playback, requesting an advertisement segment playlist (i.e., Furthermore, this paradigm provides new opportunities for the delivery of advertisements, such as advertisements delivered with on demand video assets, as well as playback of prerecorded programs with additional or replacement advertising through the functionality that the NDVR architecture provides, ¶ 5.  The components of the present invention may also generate a dynamic playlist whereby the content identified in a playlist is modified after delivery to the video server, ¶ 8.  As indicated above, the video server receives control commands from the user. When the user requests initiation of a program, the video server requests a new playlist from the ADM upon receipt of a new program initiation command. When requesting programming with advertising, the ADM determines whether the user is requesting a program with expired advertising as the present invention may be performing playback of content subsequent to its initial airing. Where advertising within a program has expired, the ADM transmits a request to the ADS to select one or more advertisements for replacement of expired advertising [after the request]. Otherwise, the ADM transmits a request the ADS to select one or more advertisements included in the program as originally broadcast, ¶ 14).


However, Long discloses wherein the request for playback comprises playback identifier indicating the determined one of the plurality of content segment playlist (i.e., In one embodiment, the encoder 310 segments the content files of the multimedia content 301 into multiple streamlets according to multiple video quality profiles. These streamlets of different qualities may have the same duration (e.g., same time index), for example. As illustrated in FIG. 3A, one or more media players 200 can request [request for playback] and receive content 305 from the CDN 320. The media players 200 may individually request different qualities of the same multimedia content 305, for example, by requesting streamlets of different qualities having the same time index, ¶ 48.  In one embodiment, the media player 200 requests (e.g., pulls) the QVT 307. Alternatively, the QVT 307 may be pushed to the media player 200. The QVT 307 may be received through the CDN 320, or alternatively, through other means outside of the CDN 320. The media player 200 may also receive other types of metadata, including, but not limited to, air date of the content, title, actresses, actors, a start index, an end index, proprietary publisher data, encryption level, content duration, episode or program name, publisher, available tools for the end-user navigational environment, such as available menus, thumbnails, sidebars, advertising, fast-forward, rewind, pause, and play, or the like, or bit-rate values, including frame size, audio channel information, codecs, sample rate, and frame parser information, ¶ 51) in order to provide a model for insertion of advertisements into multimedia content (¶ 28).


With respect to claim 21, Riedl discloses wherein the request for playback is received as part of a session setup message (i.e., When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566 [a session setup message]. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist, ¶ 85).

With respect to claim 32, Riedl discloses determining, by the content system and based on the request for playback, demographic information associated with the client device (i.e., Factors that the system may use to determine if playlist modification is advantageous include, but are not limited to, client state, time of day, selected demographic information regarding the current viewer, recent viewing history, etc [determining, by the content system and based on the request for playback, demographic information associated with the client device]. Similarly, the system may simply determine that it would advantageous, on the basis of a number of current factors, to replace an upcoming advertisement interspersed within the requested program, whereby program flow proceeds directly to step 578, bypassing steps 576 and 584, ¶ 87). 
Riedl also discloses after receiving the request for playback of the live content item and based on the demographic information associated with the client device, receiving an advertisement playlist that is associated with the demographic information and indicates one or more advertisements (i.e., ¶ 87). 
Riedl further discloses modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists (i.e., Advertisements may be identified as being used for specific purposes. For example, the AMS may generate a playlist that identifies a given one of the one or more advertisements as a bumper advertisement for delivery by the video server prior to the user requested program, ¶ 9.  On the basis of the advertisement identifiers that the ADM 120 receives, it constructs a playlist that comprises references to the NDVR advertisements that the ADS 104 selects in conjunction with the program that the client requests [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM 120 may have several specialized ADS systems that are used to select default advertisements or local advertisements based on previously defined schedules or lists of assets, ¶ 56.  When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM delivers the playlist to the video server for transmission of the programming content and one or more advertisements identified in the playlist to the client [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists], step 572, ¶ 85.  Although embodiments of the playlist presented in FIGS. 7, 8, 9 and 10 present distinctions between bumper, pause teaser and pause advertisements, this is not a necessary limitation of the present invention. An ADM may define a playlist as a listing of content, such as advertising and programming, without drawing any distinction between the constituent pieces of content. Accordingly, the playlist may define a number of pieces of advertising content and a client requested asset whereby the video server arbitrarily selects a piece of advertising content to present to the client in response to an avail. For example, the video server may arbitrarily select one or more pieces of advertising content to present prior to presenting a client requested program, so called bumper advertisements, while selecting other pieces of advertising content in response to the client generating avails such as pause advertisements and other avail opportunities. According to one embodiment, these NPT indicators are not be transmitted to the client to prevent it from segmenting out bumper or replacement advertisements, ¶ 98.  Building on the description of the NDVR delivery system of the present invention, FIG. 11 illustrates a method for presenting bumper advertisements according to one embodiment of the present invention. The video server receives a playlist in response to control command from a client requesting a program, step 1102. The video sever accesses the playlist that it receives to determine the NPT point at which the client requested program begins, step 1104. The video server also examines the playlist that it receives to determine if the playlist comprises a bumper advertisement, step 1006. Where the playlist comprises a bumper advertisement, step 1106, the video server accesses the bumper advertisement and delivers it to the client for decoding and display, step 1108. Processing returns to step 1106, at which point the video server checks for and transmits to the client any additional bumper advertisements, step 1108. Although the video server is performing this action, the client is unaware that the video server is sending separate pieces of content as the client views the entire playlist as a single unified piece of content, ¶ 99). 
Riedl also discloses updating the advertisement playlist as new advertisements become available (i.e., The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display [updating the determined one of the plurality of content segment playlists and the advertisement playlist], ¶ 83.  When playlist modification is indicated, step 578, the playlist previously received by the video server is updated to reflect the new advertisement information [updating the advertisement playlist as new advertisements become available], step 580. As the playlist now contains updated information, the video server prepares the video data associated with the new information in the playlist for transmission to the client, which the client decodes and displays to the viewer, step 574. Alternatively, a new playlist for the client's current session may be generated at step 580, whereby program flow proceeds to step 572 and the new playlist is delivered to the video server for replacement of the previous playlist. Where the video server receives a control command, step 576, and the check at step 578 indicates that playlist modification is not required, the video server executes the control command, step 582, passing the appropriate video data to the client for decoding and display, ¶ 88). 

With respect to claim 34, Riedl discloses prior to the sending, modifying the determined one of the plurality of content segment playlists by concatenating an advertisement playlist with the determined one of the plurality of content segment playlists (i.e., Advertisements may be identified as being used for specific purposes. For example, the AMS may generate a playlist that identifies a given one of the one or more advertisements as a bumper advertisement for delivery by the video server prior to the user requested program, ¶ 9.  On the basis of the advertisement identifiers that the ADM 120 receives, it constructs a playlist that comprises references to the NDVR advertisements that the ADS 104 selects in conjunction with the program that the client requests [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM 120 may have several specialized ADS systems that are used to select default advertisements or local advertisements based on previously defined schedules or lists of assets, ¶ 56.  When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM delivers the playlist to the video server for transmission of the programming content and one or more advertisements identified in the playlist to the client [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists], step 572, ¶ 85.  Although embodiments of the playlist presented in FIGS. 7, 8, 9 and 10 present distinctions between bumper, pause teaser and pause advertisements, this is not a necessary limitation of the present invention. An ADM may define a playlist as a listing of content, such as advertising and programming, without drawing any distinction between the constituent pieces of content. Accordingly, the playlist may define a number of pieces of advertising content and a client requested asset whereby the video server arbitrarily selects a piece of advertising content to present to the client in response to an avail. For example, the video server may arbitrarily select one or more pieces of advertising content to present prior to presenting a client requested program, so called bumper advertisements, while selecting other pieces of advertising content in response to the client generating avails such as pause advertisements and other avail opportunities. According to one embodiment, these NPT indicators are not be transmitted to the client to prevent it from segmenting out bumper or replacement advertisements, ¶ 98.  Building on the description of the NDVR delivery system of the present invention, FIG. 11 illustrates a method for presenting bumper advertisements according to one embodiment of the present invention. The video server receives a playlist in response to control command from a client requesting a program, step 1102. The video sever accesses the playlist that it receives to determine the NPT point at which the client requested program begins, step 1104. The video server also examines the playlist that it receives to determine if the playlist comprises a bumper advertisement, step 1006. Where the playlist comprises a bumper advertisement, step 1106, the video server accesses the bumper advertisement and delivers it to the client for decoding and display, step 1108. Processing returns to step 1106, at which point the video server checks for and transmits to the client any additional bumper advertisements, step 1108. Although the video server is performing this action, the client is unaware that the video server is sending separate pieces of content as the client views the entire playlist as a single unified piece of content, ¶ 99). 
Riedl also discloses updating the advertisement playlist as new advertisements become available (i.e., Components at the NDVR control center, e.g., video server, wait to receive a request from a client in a given zone to deliver a program, step 544. In response, a playlist is created that identifies the programming content that the client is requesting and the national advertising contained within the program, step 546. The ADM, in conjunction with one or more ADS systems, calculates the proper local advertising to select for the zone in which the requesting client resides, step 548. The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display, step 552, ¶ 81.  The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display [updating the determined one of the plurality of content segment playlists and the advertisement playlist], ¶ 83.  When playlist modification is indicated, step 578, the playlist previously received by the video server is updated to reflect the new advertisement information [continuously updating the advertisement playlist as new advertisements become available], step 580. As the playlist now contains updated information, the video server prepares the video data associated with the new information in the playlist for transmission to the client, which the client decodes and displays to the viewer, step 574. Alternatively, a new playlist for the client's current session may be generated at step 580, whereby program flow proceeds to step 572 and the new playlist is delivered to the video server for replacement of the previous playlist. Where the video server receives a control command, step 576, and the check at step 578 indicates that playlist modification is not required, the video server executes the control command, step 582, passing the appropriate video data to the client for decoding and display, ¶ 88). 

With respect to claim 39, Riedl and Long may not explicitly disclose wherein the live content item comprises content of a live event, the method further comprising 
However, Ma discloses wherein the live content item comprises content of a live event, the method further comprising updating, during the live event, each of the plurality of content segment playlists with new content segments of the live content item (i.e., In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response, ¶ 29) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Long, and further in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl and Long in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

Claim 8 is/are is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Long et al. (U.S. Publication No. 2010/0205049 A1), and Ma et al. (U.S. Publication No. 2013/0097309 A1), and in further view of Ma et al. (U.S. Publication No. 2012/0004960 A1)(hereinafter Ma2).
(i.e., The ADM receives advertisement identifiers for bumper, replacement and pause advertisements and assembles the playlist, which also includes a reference to the client requested program, step 606. In creating the playlist, the ADM also creates private data typically to be transmitted to the client for the purpose of identifying the NPT indexes with respect to pause ads and to index or otherwise segment the playlist, e.g., identifying different content segments of the playlist according to the given segment's distance from the start of the play list in NPT units, ¶ 90). 
Riedl, Long and Ma may not explicitly disclose accessing, by the content system, the index file that includes byte ranges.
However, Ma2 discloses accessing, by the content system, the index file that includes byte ranges (i.e., In one embodiment, the concatenated files are served from standard HTTP servers. In another embodiment, the concatenated files may be served from an optimized caching infrastructure. In another embodiment, the concatenated files may be served from an optimized video streaming server with server side pacing capabilities. In one embodiment, the streaming server maps requests for specific encodings to the proper encoding in the concatenated file. In one embodiment, the streaming server maps requests for specific time-based positions to the proper concatenated file byte offset for a given encoding. In one embodiment, the streaming server delivers concatenated file data using the HTTP chunked transfer encoding, and paces the delivery of each chunk to limit network congestion. In one embodiment, the streaming server includes metadata in each chunk specifying the encoding, time-based position, and concatenated file byte offset information for the chunk, ¶ 11.  In one embodiment, a rate map index file is used. The rate map index file contains a plurality of entries, each entry containing an index into the concatenated file. Each index contains a plurality of concatenated file byte offsets which are offsets into the concatenated file. Each entry contains a concatenated file byte offset for each encoding in the concatenated file, such that each byte offset maps a position, in the current encoding, to the corresponding position in another encoding within the concatenated file. The offsets may be tuned to different granularity. In one embodiment the rate map indices map out only the start of the encodings. In another embodiment, the rate map indices map out individual frames of a video encoding. In another embodiment, the rate map indices map out groups of frames, beginning with key frames, for a video encoding. In another embodiment, the rate map indices map out the different compression or encryption blocks of a data encoding. The rate map indices are all of fixed size, so that the rate map indices themselves may be easily indexed by a rate map index file byte offset which is an offset into the rate map index file. For example, the index for a given frame F of a given encoding E can be found in the rate map index file at byte (((E*N)+F)*I), where N is the number of frames in each encoding, and I is the size of each index. The number of frames N is preferably consistent for all encodings of a given source video, though may differ from one source video to another, ¶ 12.  FIG. 4 is a diagram of a rate map index file used to map concatenated file byte offsets to time offsets, in accordance with an embodiment of the present invention, ¶ 27.  In one embodiment, the segments are of fixed size (measured in bytes) [byte ranges], resulting in variable duration segments, ¶ 38.  Also see figure 4 showing the byte ranges.  Also see ¶ 81 which further discusses the byte ranges) in order to provide a method and apparatus streaming data over a network (¶ 8).
Therefore, based on Riedl in view of Long and Ma, and further in view of Ma2, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma2 to the system of Riedl, Long and Ma in order to provide a method and apparatus streaming data over a network.

Claims 38 and 40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Long et al. (U.S. Publication No. 2010/0205049 A1), and Ma et al. (U.S. Publication No. 2013/0097309 A1), and in further view of Green (U.S. Publication No. 2014/0189765 A1).
With respect to claim 38, Riedl, Long and Ma may not explicitly disclose wherein the sending comprises sending the live content item in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream.
However, Green discloses wherein the sending comprises sending the live content item in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream (i.e., As a result, the service provider can avail itself of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF Quadrature Amplitude Modulation (" QAM") or IP network, including set-top boxes or other terminal devices incapable of functioning as individual adaptive clients, ¶ 14.  In this manner, the service provider can take advantage of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF QAM or an IP network, including terminal devices that generally cannot be loaded with an adaptive client, ¶ 26) in order to provide client media players the ability to select a program stream to play (¶ 20).
Therefore, based on Riedl in view of Long and Ma, and further in view of Green, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Green to the system of Riedl, Long and Ma in order to provide client media players the ability to select a program stream to play.

With respect to claim 40, Riedl, Long and Ma may not explicitly disclose wherein the sending comprises sending the live content item in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream.
However, Green discloses wherein the sending comprises sending the live content item in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream (i.e., As a result, the service provider can avail itself of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF Quadrature Amplitude Modulation (" QAM") or IP network, including set-top boxes or other terminal devices incapable of functioning as individual adaptive clients, ¶ 14.  In this manner, the service provider can take advantage of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF QAM or an IP network, including terminal devices that generally cannot be loaded with an adaptive client, ¶ 26) in order to provide client media players the ability to select a program stream to play (¶ 20).
.

Claims 22 and 36 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Ma et al. (U.S. Publication No. 2013/0097309 A1).
With respect to claim 22, Riedl discloses a method comprising: determining, by a content system, a live content item (i.e., FIG. 5A is a flow diagram presenting a method for delivering properly zoned local advertising when viewing live or near live programming according to one embodiment of the present invention, ¶ 23.  Periodically, a client generates a command that the video server 132 interprets as creating a new avail. For example, assume that the client is watching a live program, ¶ 49). 
Riedl discloses segmenting the live content item into a plurality of content segments (i.e., Alternatively, the NDVR control center may acquire content from programmers and advertisers via live transmission, whereby the NDVR control center segments the programming after acquisition, ¶ 66.  Components at the NDVR control center segment the received programming into programming content [segmenting the content item into a plurality of content segments], local advertising and national advertising, step 540, discarding all but one copy of the programming content and national advertising, step 542, and storing the local advertising acquired from the live feed in a content storage device [live content], ¶ 80). 

However, Ma discloses generating, by the content system and for each of a plurality of bitrate profiles: a content segment playlist indicating the plurality of content segments of the live content item (i.e., The concatenated file is concatenated in a manner that allows for all encodings to be played sequentially and continuously [a content segment playlist indicating the plurality of content segments of the live content item]. Encoding concatenation is file format specific but those methods should be well known to anyone skilled in the art. Concatenated files are created for a plurality of file formats, to support a plurality of client devices [generating, by the content system the plurality of content segments of the live content item]. The different compression and encryption methods may require different levels of complexity and different amounts of client resources to reconstruct. Different compression and encryption schemes provide different levels of quality (i.e. higher or lower compression [for each of a plurality of bitrate profiles] and higher or lower security); they also have different types of framing and format organization, the details of which should be known to those skilled in the art, ¶ 9.  In another embodiment, each ad clip is a concatenation of a plurality of different bit rate encodings, for the same clip. The concatenated clips are concatenated in a manner that allows for all encodings to be played sequentially and continuously [generating, by the content system and for each of a plurality of bitrate profiles: a content segment playlist], ¶ 13) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
 (i.e., In one embodiment, a rate map index file is used. The rate map index file contains a plurality of entries, each entry containing an index into the concatenated file. Each index contains a plurality of concatenated file byte offsets which are offsets into the concatenated file. Each entry contains a concatenated file byte offset for each encoding in the concatenated file, such that each byte offset maps a position, in the current encoding, to the corresponding position in another encoding within the concatenated file. The offsets may be tuned to different granularity. In one embodiment the rate map indices map out only the start of the encodings. In another embodiment, the rate map indices map out individual frames of a video encoding. In another embodiment, the rate map indices map out groups of frames, beginning with key frames, for a video encoding. In another embodiment, the rate map indices map out the different compression or encryption blocks of a data encoding. The rate map indices are all of fixed size, so that the rate map indices themselves may be easily indexed by a rate map index file byte offset which is an offset into the rate map index file. For example, the index for a given frame F of a given encoding E can be found in the rate map index file at byte (((E*N)+F)*I), where N is the number of frames in each encoding, and I is the size of each index. The number of frames N is preferably consistent for all encodings of a given source video, though may differ from one source video to another, ¶ 12). 
Ma further discloses receiving, from a client device, a request for playback of the live content item (i.e., In one embodiment, the concatenated files are served from standard HTTP servers. In another embodiment, the concatenated files may be served from an optimized caching infrastructure. In another embodiment, the concatenated files may be served from an optimized video streaming server with server side pacing capabilities. In one embodiment, the streaming server maps requests for specific encodings to the proper encoding in the concatenated file. In one embodiment, the streaming server maps requests for specific time-based positions to the proper concatenated file byte offset for a given encoding, ¶ 11). 
Ma also discloses selecting, by the content system, from among content segment playlists for each of the plurality of bitrate profiles, based on client device information associated with the request for playback, and based on the determined bit rate, a content segment playlist for sending the live content item (i.e., The streaming server 712 communicates with the client 102 via the standard HTTP protocol. The streaming server accepts query strings specifying an initial encoding. The streaming server selects a concatenated file with a first encoding that matches as closely as possible the requested encoding [selecting, by the content system, from among content segment playlists for each of the plurality of bitrate profiles, based on client device information associated with the request for playback].  The data is sent to the client in a paced manner to limit the bandwidth used by the server 110 and the client 102. The streaming server 712 monitors TCP window fullness to estimate client bandwidth. As bandwidth decreases, TCP back pressure will cause the server-side TCP window to fill up. When this begins to occur, the streaming server 712 will detect congestion and switch encodings [and based on the determined bit rate, a content segment playlist for sending the live content item], ¶ 73). 5Application No. 13/793,957Docket No.: 007412.01654
(i.e., The data is sent to the client in a paced manner to limit the bandwidth used by the server 110 and the client 102, ¶ 73). 
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 36, Riedl discloses after the receiving the request for playback of the live content item, receiving an advertisement playlist comprising one or more advertisements (i.e., Furthermore, this paradigm provides new opportunities for the delivery of advertisements, such as advertisements delivered with on demand video assets, as well as playback of prerecorded programs with additional or replacement advertising through the functionality that the NDVR architecture provides, ¶ 5.  The components of the present invention may also generate a dynamic playlist whereby the content identified in a playlist is modified after delivery to the video server, ¶ 8.  As indicated above, the video server receives control commands from the user. When the user requests initiation of a program, the video server requests a new playlist from the ADM upon receipt of a new program initiation command. When requesting programming with advertising, the ADM determines whether the user is requesting a program with expired advertising as the present invention may be performing playback of content subsequent to its initial airing. Where advertising within a program has expired, the ADM transmits a request to the ADS to select one or more advertisements for replacement of expired advertising [after the receiving the request for playback of the live content item]. Otherwise, the ADM transmits a request the ADS to select one or more advertisements included in the program as originally broadcast, ¶ 14). 
Riedl also discloses modifying the selected content segment playlist by concatenating the advertisement playlist with the selected content segment playlist (i.e., Advertisements may be identified as being used for specific purposes. For example, the AMS may generate a playlist that identifies a given one of the one or more advertisements as a bumper advertisement for delivery by the video server prior to the user requested program, ¶ 9.  On the basis of the advertisement identifiers that the ADM 120 receives, it constructs a playlist that comprises references to the NDVR advertisements that the ADS 104 selects in conjunction with the program that the client requests [modifying the selected content segment playlist by concatenating the advertisement playlist with the selected content segment playlist]. The ADM 120 may have several specialized ADS systems that are used to select default advertisements or local advertisements based on previously defined schedules or lists of assets, ¶ 56.  When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist [modifying the selected content segment playlist by concatenating the advertisement playlist with the selected content segment playlist]. The ADM delivers the playlist to the video server for transmission of the programming content and one or more advertisements identified in the playlist to the client [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists], step 572, ¶ 85.  Although embodiments of the playlist presented in FIGS. 7, 8, 9 and 10 present distinctions between bumper, pause teaser and pause advertisements, this is not a necessary limitation of the present invention. An ADM may define a playlist as a listing of content, such as advertising and programming, without drawing any distinction between the constituent pieces of content. Accordingly, the playlist may define a number of pieces of advertising content and a client requested asset whereby the video server arbitrarily selects a piece of advertising content to present to the client in response to an avail. For example, the video server may arbitrarily select one or more pieces of advertising content to present prior to presenting a client requested program, so called bumper advertisements, while selecting other pieces of advertising content in response to the client generating avails such as pause advertisements and other avail opportunities. According to one embodiment, these NPT indicators are not be transmitted to the client to prevent it from segmenting out bumper or replacement advertisements, ¶ 98.  Building on the description of the NDVR delivery system of the present invention, FIG. 11 illustrates a method for presenting bumper advertisements according to one embodiment of the present invention. The video server receives a playlist in response to control command from a client requesting a program, step 1102. The video sever accesses the playlist that it receives to determine the NPT point at which the client requested program begins, step 1104. The video server also examines the playlist that it receives to determine if the playlist comprises a bumper advertisement, step 1006. Where the playlist comprises a bumper advertisement, step 1106, the video server accesses the bumper advertisement and delivers it to the client for decoding and display, step 1108. Processing returns to step 1106, at which point the video server checks for and transmits to the client any additional bumper advertisements, step 1108. Although the video server is performing this action, the client is unaware that the video server is sending separate pieces of content as the client views the entire playlist as a single unified piece of content, ¶ 99). 
Riedl also discloses updating the advertisement playlist as new advertisements become available (i.e., Components at the NDVR control center, e.g., video server, wait to receive a request from a client in a given zone to deliver a program, step 544. In response, a playlist is created that identifies the programming content that the client is requesting and the national advertising contained within the program, step 546. The ADM, in conjunction with one or more ADS systems, calculates the proper local advertising to select for the zone in which the requesting client resides, step 548. The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display, step 552, ¶ 81.  The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display [updating the advertisement playlist as new advertisements become available], ¶ 83.  When playlist modification is indicated, step 578, the playlist previously received by the video server is updated to reflect the new advertisement information [continuously updating the advertisement playlist as new advertisements become available], step 580. As the playlist now contains updated information, the video server prepares the video data associated with the new information in the playlist for transmission to the client, which the client decodes and displays to the viewer, step 574. Alternatively, a new playlist for the client's current session may be generated at step 580, whereby program flow proceeds to step 572 and the new playlist is delivered to the video server for replacement of the previous playlist. Where the video server receives a control command, step 576, and the check at step 578 indicates that playlist modification is not required, the video server executes the control command, step 582, passing the appropriate video data to the client for decoding and display, ¶ 88). 

Claim 41 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Ma et al. (U.S. Publication No. 2013/0097309 A1), and further in view of Green (U.S. Publication No. 2014/0189765 A1).
With respect to claim 41, Riedl and Ma may not explicitly disclose wherein the sending comprises sending the live content item in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream.
However, Green discloses wherein the sending comprises sending the live content item in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream (i.e., As a result, the service provider can avail itself of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF Quadrature Amplitude Modulation (" QAM") or IP network, including set-top boxes or other terminal devices incapable of functioning as individual adaptive clients, ¶ 14.  In this manner, the service provider can take advantage of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF QAM or an IP network, including terminal devices that generally cannot be loaded with an adaptive client, ¶ 26) in order to provide client media players the ability to select a program stream to play (¶ 20).
Therefore, based on Riedl in view of Ma, and further in view of Green, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Green to the system of Riedl and Ma in order to provide client media players the ability to select a program stream to play.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
12/15/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447